May   12,   1965


Honorable Earle D. Garrison              Opinion tie.C-439
County Attorney
Rsylor County                            Re: Deadline for withdrawal
Seymour, Texas                               of slgnatures from petltlon
                                             for local option election
                                             on sale of alcoholic
Dear Sir:                                    beverages.
         Yom   request 'foran opinion is based on the following
facts:
       On March 16, 1965, the County Clerk of Baylor
    County Issued a petition, as~provldedln Articles 666-32,
    Vernon's Penal Code, for a local option election on sale
    of:alcohollcbeverages, to be held in Justice Precinct
    No. 3 oftBaylor County. This statute requires that the
    completedpetition be returned and filed within 30 days
    after issuance. The petition, containing 28 signatures,
    was filed with the County Clerk.on April 14, 1965.    On
    April 26, 1965;aft,er expiration of the 30-day period
    but.'beforethe CommissionersCourt had taken action on
    the petition, one of the signers filed an affidavit
    requestingthat his signature be withdrawn. The number
    of signaturesrequired on the petition is 28, and with-
    drawal of one signature would render the petition in-
    sufficient.
        Your question Is whether the signer of a.petition filed
under Article 666-32 may,withdraw his signature after expiration
of the x0-day period for filing the petition.
         Article 666-32   states in part:
       'I+* * men a    such petition so Issued shall
    within thirty (3   days after the date of issue be
    filed with the Clerk of the CommissionersCourt
    bearing the actual slgnaturek of as many as twenty-
    five per cent (25%) of the qualified voters of any
    such county, justice's precinct, or Incorporated
    city or town, * * * it 1s hereby required that the.
    Commissioners Court at Its next regular session shall
    order a local option election to be held upon the

                               -2086
                                                                    . .




Honorable Earle D. Garrison, Page 2      (C-439)


     issue set out in such petition. * + *' (Emphasis added.)
        In an unnumhcrcd    I.cttr!ropl.nl,on of the Attorney Gcncral'c
()l'('lc:c:
       r',!,ltl222 S.W.2d 2bl (Tex.Civ.App.1949, reversed on othe7
grounds, 148 Tex. 443, 226 S.W.2d 116). So far as we have been
able to find, there have been no other Texas decisions on the
questlonof withdrawal of signaturesfroman election petitlon.


                                -2087-
WC think the holding In the TP&L case Is controlling in the
present situation, and accordinglywe answer your question in
the negative. The opinion rendered by this office on Septem-
ber 13, 1956, Is overruled to the extent that it conflicts
with this opinion.

                           SUMMARY
                                        :
             The signer of a petition for a local option
        'electionon the sale of alcoholic beverages may
        not withdraw his signature from the petition after
        the 30-day time limit for filing the petition has
        expired. Unnumbered Attorney General's opinion
        dated September 13, 1956, Is overruled to the ex-
        tent of conflict with this opinion.
                            Yours very truly,
                            WAGGONER      CARR
                            Attorney General


                            RYm
                                  Mary2aF'&-
                                        .
                                  Assistant’



Mxw:sj:zt


APPROVEI&
OPINION COMMITTEE
W. V. Geppert, Chairman
J. C. Davis
H. Grady Chandler
W. 0. Shults
Brady Coleman
APPROVED FOR TRE ATTORNE!l GENEXAI,
BY: Stanton Stone



                             -2088-